Case 7:21-cr-00441-KMK Document 42 Filed 08/20/21 Pagelofl «4 ,~); i
(Our tex.

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES GF AMERICA, CONSENT TO PROCEED BY VIDEO OR
TELE CONFERENCE

-against-
21-CR-441 {KMK)

indigo Grant
Defendant(s).
x

 

Defendant Indigo Grant hereby voluntarily consents to participate in the following
proceeding via_X_videoconferencing or __ teleconferencing:

Initial Appearance Before a Judicial Officer

Arraignment (Note: [f on Felony information, Defendant Must Sign Separate Waiver of
indictment Form)

X Bail/Detention Hearing

Conference Before a Judicial Officer

Defendant’s Signature Defendagts Counsets Signature

{fudge may obtain verbal consent on
Record and Sign for Defendant)

 

 

Indigo Grant lana Haramati, Esq.

 

 

Print Defendant’s Name Print Counsel’s Name

This proceeding was conducted by reliable video or telephone conferencing technology.

Cig 2021 vettn C1) Cabra

Date ULSabistret-hadee/U.S. Magistrate Judge

 

 

 
